 Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 1 of 28 PageID #: 221




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

QUEST DIAGNOSTICS INVESTMENTS LLC,                   )
                                                     )
                       Plaintiff,                    )
                                                     )
                v.                                   ) C.A. No. 1:18-cv-01436-MN
                                                     )
LABORATORY CORPORATION OF                            )
AMERICA HOLDINGS, ESOTERIX, INC., and                )
ENDOCRINE SCIENCES, INC.,                            )
                                                     )
                       Defendants.                   )
                                                     )

                            STIPULATED PROTECTIVE ORDER

         WHEREAS, this patent case involves a dispute relating to the detection of certain

compounds, e.g., vitamin-D and testosterone, via mass spectrometry;

         WHEREAS, discovery in the above-entitled action might involve the disclosure of

certain documents, things, and information in the possession, custody or control of a party or a

non-party that constitute or contain trade secrets or other confidential research, development,

manufacture, regulatory, financial, marketing or other competitive information within the

meaning of Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure, as set forth with more

specificity in Paragraphs 2.1 and 2.2, below; and

         WHEREAS, the parties have in good faith conferred and have agreed upon the terms of a

Protective Order, and for good cause shown;

         THEREFORE, the parties stipulate, pursuant to Rule 26(c) of the Federal Rules of Civil

Procedure, subject to the approval of the Court, to the following Protective Order:




10755015/1
 Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 2 of 28 PageID #: 222




         1.    Scope of Protection

         1.1   This Protective Order shall govern any record of information and other products

of discovery, all information copied or derived therefrom, as well as copies, excerpts, summaries

or compilations thereof, that has been designated pursuant to Paragraph 3 of this Protective

Order and produced in this action, including, without limitation, all designated deposition

testimony, all designated testimony taken at a hearing or other proceeding, all designated

interrogatory answers, documents and other discovery materials, whether produced informally or

in response to interrogatories, requests for admissions, requests for production of documents or

other formal methods of discovery.

         1.2   This Protective Order shall also govern any designated record of information

produced in this action pursuant to required disclosures under any federal procedural rule or

District of Delaware local rule or default standard, and any supplementary disclosures thereto.

         1.3   This Protective Order shall apply to the parties and any nonparty from whom

discovery may be sought and who desires the protection of this Protective Order. The party or

nonparty that produces any information is referred to herein as the “Producing Party” or

“Producing Parties.”    All parties receiving such information are referred to herein as the

“Receiving Party” or “Receiving Parties.”

         2.    Definitions

         2.1   As used herein, the terms “HIGHLY CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL INFORMATION” mean any information produced in this litigation which

contains, reflects, or otherwise discloses a party’s confidential research, development,

manufacturing, marketing, sales, regulatory approval, financial, personnel, medical, or

commercial information, including, but not limited to, trade secrets or other research and



                                                2
10755015/1
 Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 3 of 28 PageID #: 223




development information within the meaning of Federal Rule of Civil Procedure 26(c), as well as

other information required to be kept confidential by law and information involving individual

privacy interests. This provision is intended to be invoked sparingly and should be used only for

certain sensitive information which, if disclosed, could seriously harm the Producing Party’s

business, financial, or commercial interests. Thus, this provision should not be construed as

permitting any Party to designate entire categories of materials as “Highly Confidential” without

making an individual assessment of sensitivity on a document-by-document basis.

         2.2   As used herein, the terms “CONFIDENTIAL” and “CONFIDENTIAL

INFORMATION” mean information produced in this litigation which is not designated as

“HIGHLY CONFIDENTIAL,” that is not publicly known, and which the Producing Party

normally would not reveal to third parties or, if disclosed, would require such third parties to

maintain its confidence.

         2.3   As used herein, the term “Designated Information” means information designated

as either “HIGHLY CONFIDENTIAL” or “CONFIDENTIAL.”

         3.    Designation

         Each party shall have the right to designate information as HIGHLY CONFIDENTIAL

or CONFIDENTIAL, subject to this Protective Order.                 Materials marked HIGHLY

CONFIDENTIAL or CONFIDENTIAL, shall be revealed to or used only by limited categories

of individuals, as provided for herein in Paragraph 6, and shall not be communicated in any

manner, either directly or indirectly, to any person or entity not permitted disclosure pursuant to

this Protective Order. Copies, abstracts, and summaries of such material, information derived

from such material, and notes or other records regarding the contents of such material, shall also




                                                3
10755015/1
 Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 4 of 28 PageID #: 224




be deemed HIGHLY CONFIDENTIAL or CONFIDENTIAL, as the case may be, and the same

terms regarding confidentiality of these materials shall apply as apply to the originals.

         4.    Marked Documents and Things

         4.1   Each page of a document and each thing that constitutes or contains HIGHLY

CONFIDENTIAL INFORMATION shall be labeled or marked with the legend “HIGHLY

CONFIDENTIAL,” “HIGHLY CONFIDENTIAL INFORMATION,” or a substantially similar

marking, when the document or thing is produced to the Receiving Parties.

         4.2   Each page of a document and each thing that constitutes or contains

CONFIDENTIAL         INFORMATION          shall   be   labeled   or   marked    with    the   legend

“CONFIDENTIAL,” “CONFIDENTIAL INFORMATION,” or a substantially similar marking,

when the document or thing is produced to the Receiving Parties.

         4.3   Anything that cannot be so labeled or marked on its face shall be labeled or

marked by placing the appropriate legend on a container or package in which it is produced or on

a tag attached thereto. Material produced without any such legend shall not be subject to the

protections afforded such information under this Protective Order unless redesignated under

Paragraph 17, otherwise agreed by the Parties, or ordered by the Court.

         4.4   Materials shall be treated by the Receiving Parties in accordance with any

confidentiality designation made at the time of their production. Should a party opt to make

materials available for inspection in response to a discovery request, such inspection shall be

conducted only by those with access to HIGHLY CONFIDENTIAL INFORMATION under this

Order.

         4.5   Documents and things produced or made available for inspection may be subject

to redaction, in good faith by the Producing Party, of information that is neither relevant to the



                                                  4
10755015/1
 Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 5 of 28 PageID #: 225




subject of this litigation nor reasonably calculated to lead to the discovery of admissible

evidence, or is subject to the attorney-client privilege or to work-product immunity. Each such

redaction, regardless of size, shall be clearly labeled. This paragraph shall not be construed as a

waiver of any party’s right to seek disclosure of redacted information.

         5.    Limit on Use and Disclosure of Designated Information

         5.1   Each party and all persons bound by the terms of this Protective Order shall use

any information or document designated HIGHLY CONFIDENTIAL or CONFIDENTIAL only

in connection with the prosecution or defense of this action or any other United States litigation

involving the same or similar products/services and the same Plaintiff and one or more of the

same Defendants, except by consent of all parties or order of the Court. Such use includes, but is

not limited to, offering evidence and testimony at trial and/or other hearings, preparing for and

conducting discovery, preparing for trial, and supporting or opposing any motion in this action.

Except as provided for in this Order, no party or other person shall disclose or release any

information or document governed by this Protective Order to any person not authorized

pursuant to this Protective Order to receive such information or document.

         Material designated HIGHLY CONFIDENTIAL or CONFIDENTIAL, and all

information derived therefrom, shall be used only by persons permitted access to such

information under this Protective Order, shall not be disclosed by the Receiving Parties to any

party or person not entitled under this Protective Order to have access to such material, and shall

not be used by the Receiving Parties for any purpose other than in connection with this action or

any other United States litigation involving the same or similar products/services and the same

Plaintiff and one or more of the same Defendants, including, without limitation, for any research,




                                                5
10755015/1
 Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 6 of 28 PageID #: 226




development, manufacture, patent prosecution, financial, commercial, marketing, regulatory,

business, or other competitive purpose (except for settlement of the above-captioned case).

         5.2     It is understood that outside or in-house counsel for a party may give advice and

opinions to his or her client based on his or her evaluation of designated HIGHLY

CONFIDENTIAL or CONFIDENTIAL INFORMATION received by the party, provided that

such rendering of advice and opinions shall not reveal the content of such information except by

prior written agreement with counsel for the Producing Party.

         5.3     The attorneys of record for the parties and other persons receiving information

governed by this Protective Order shall exercise reasonable care to ensure that the information

and documents governed by this Protective Order are (a) used only for the purposes specified

herein, and (b) disclosed only to authorized persons.

         5.4     The parties agree to meet and confer in good faith prior to trial to establish

procedures concerning the use of HIGHLY CONFIDENTIAL or CONFIDENTIAL

INFORMATION at trial. Nothing in this Protective Order shall preclude any party from moving

the Court to seal the courtroom, trial exhibits, or the trial transcript in order to preserve the

confidential nature of any HIGHLY CONFIDENTIAL or CONFIDENTIAL INFORMATION

used at trial.

         6.      Disclosure of Designated Information

         6.1     Except as provided in Paragraphs 12, 13, and 19, documents or information

designated HIGHLY CONFIDENTIAL INFORMATION, as described in this Protective Order,

shall be disclosed by the recipient thereof, only to:

                 (a)    Outside attorneys of record for the parties, including, but not limited to,

such attorneys’ partners, associates, staff and contract attorneys, and their authorized secretarial,



                                                  6
10755015/1
 Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 7 of 28 PageID #: 227




paralegal, clerical and legal assistant staff whose duties and responsibilities require access to

material designated HIGHLY CONFIDENTIAL;

               (b)     One (1) in-house attorney for Plaintiff Quest Diagnostics Investments

LLC or its affiliates, and his/her authorized legal support staff whose duties require access to

material designated HIGHLY CONFIDENTIAL. If the aforementioned individual ceases to

have responsibilities relating to this litigation, Plaintiff may designate another in-house attorney

to replace such person upon giving written notice of such change to the opposing party or parties.

Prior to receiving any Protected Material, the designated person shall execute the Declaration

and Confidentiality Undertaking (in the form attached as Exhibit A);

               (c)     One (1) in-house attorney for Defendants Laboratory Corporation of

America Holdings, Esoterix, Inc., Endocrine Sciences, Inc., or their affiliates, and his/her

authorized legal support staff whose duties require access to material designated HIGHLY

CONFIDENTIAL. If the aforementioned individual ceases to have responsibilities relating to

this litigation, Defendants may designate another in-house attorney to replace such person upon

giving written notice of such change to the opposing party or parties. Prior to receiving any

Protected Material, the designated person shall execute the Declaration and Confidentiality

Undertaking (in the form attached as Exhibit A);

               (d)     The Court and Court personnel, as provided in Paragraph 14;

               (e)     Outside consultants or experts and their staffs retained by the parties or

their attorneys for purposes of this action, as to whom there is no objection pursuant to Paragraph

7, and who first agree to be bound by the terms of this Protective Order. Prior to receiving any

Protected Material, the outside consultant or expert shall execute the “Declaration and

Confidentiality Undertaking” (in the form attached as Exhibit A);



                                                 7
10755015/1
 Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 8 of 28 PageID #: 228




               (f)      Court reporters, videographers, and their respective staffs employed in

connection with this action;

               (g)      Non-parties specifically retained to assist outside counsel of record with

tasks such as, copying and computer services necessary for document handling, and other

litigation support personnel (e.g., graphic designers and animators, jury consultants, database

entry personnel); and

               (h)      Any interpreter or translation service retained to assist outside counsel of

record, and any typist or transcriber used thereby.

         6.2   Except as provided in Paragraphs 12, 13, and 19, documents or information

designated CONFIDENTIAL INFORMATION, as described in this Protective Order, shall be

disclosed by the recipient thereof, only to:

               (a)      Outside attorneys of record for the parties, including, but not limited to,

such attorneys’ partners, associates, staff and contract attorneys, and their authorized secretarial,

paralegal, clerical and legal assistant staff whose duties and responsibilities require access to

material designated CONFIDENTIAL INFORMATION;

               (b)      Three (3) in-house attorneys for Plaintiff Quest Diagnostics Investments

LLC or its affiliates and their authorized legal support staff whose duties require access to

material designated CONFIDENTIAL INFORMATION.                     If one of the aforementioned

individuals ceases to have responsibilities relating to this litigation, Plaintiff may designate

another in-house attorney to replace such person upon giving written notice of such change to the

opposing party or parties. Prior to receiving any Protected Material, the designated persons shall

execute the Declaration and Confidentiality Undertaking (in the form attached as Exhibit A);




                                                 8
10755015/1
 Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 9 of 28 PageID #: 229




               (c)     Three (3) in-house attorneys for Defendants Laboratory Corporation of

America Holdings, Esoterix, Inc., Endocrine Sciences, Inc., or their affiliates and their

authorized legal support staff whose duties require access to material designated

CONFIDENTIAL INFORMATION. If one of the aforementioned individuals ceases to have

responsibilities relating to this litigation, Defendants may designate another in-house attorney to

replace such person upon giving written notice of such change to the opposing party or parties.

Prior to receiving any Protected Material, the designated persons shall execute the Declaration

and Confidentiality Undertaking (in the form attached as Exhibit A);

               (d)     The Court and Court personnel, as provided in Paragraph 14;

               (e)     Outside consultants or experts and their staffs retained by the parties or

their attorneys for purposes of this action, who are not objected to pursuant to Paragraph 7, and

who first agree to be bound by the terms of this Protective Order. Prior to receiving any

Protected Material, the outside consultant or expert shall execute the “Declaration and

Confidentiality Undertaking” (in the form attached as Exhibit A);

               (f)     Court reporters, videographers, and their respective staffs employed in

connection with this action;

               (g)     Non-parties specifically retained to assist outside counsel of record with

copying and computer services necessary for document handling, and other litigation support

personnel (e.g., graphic designers and animators, jury consultants, database entry personnel); and

               (h)     Any interpreter or translation service retained to assist outside counsel of

record, and any typist or transcriber used thereby.




                                                 9
10755015/1
Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 10 of 28 PageID #: 230




          7.      Identification of Experts and In-House Counsel and Limitations on

Discovery from Experts

          7.1     If   any   party   desires   to   disclose   information   designated    HIGHLY

CONFIDENTIAL or CONFIDENTIAL to any expert, consultant, or in-house counsel pursuant

to Paragraphs 6.1(b), 6.1(c), 6.1(e), 6.2(b), 6.2(c) and/or 6.2(e) above, it must first identify each

such expert, consultant, or in-house counsel in writing (which can be by email or facsimile) to

the attorneys for the Producing Party. The attorney for the Producing Party shall have seven (7)

calendar days from receipt of such notice to object in writing to disclosure of such information to

any of the experts, consultants, or in-house counsel so identified. As to the identification of an

expert or consultant, it shall include the full name and professional address and/or affiliation of

the proposed expert or consultant, an up-to-date curriculum vitae, a list of any prior or current

employments or consultancies for any party or other company in the clinical and/or medical

testing industries within the last five (5) years (except those engagements that are protected from

disclosure pursuant to Fed. R. Civ. P. 26), including a list of the cases in which the expert or

consultant has testified at deposition, at a hearing, or at trial within the last five (5) years. Any

party that fails to object in writing within seven (7) calendar days of receiving such notice shall

be deemed to have waived such objection and the parties shall be deemed to have agreed upon

disclosure to the expert for purposes of Paragraphs 6.1(b), 6.1(c), 6.1(e), 6.2(b), 6.2(c) and/or

6.2(e).        No HIGHLY CONFIDENTIAL or CONFIDENTIAL INFORMATION may be

disclosed to any proposed expert, consultant, or in-house counsel until the parties are deemed to

have agreed upon disclosure to the expert, consultant, or in-house counsel for purposes of

Paragraphs 6.1(b), 6.1(c), 6.1(e), 6.2(b), 6.2(c), and/or 6.2(e) pursuant to the provisions of

Paragraphs 7.1 or 7.2. Any objection pursuant to this provision shall be accompanied by a



                                                    10
10755015/1
Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 11 of 28 PageID #: 231




statement of the factual and legal bases underlying such objection. The objecting party’s failure

to provide the factual and legal bases underlying the objection during the requisite time (i.e.,

within seven (7) calendar days of receiving notice of the anticipated disclosure to the expert)

shall be deemed a waiver its objection.

         7.2   The parties shall first attempt to resolve any objections by meeting and

conferring. If the objections cannot be resolved, the party opposing disclosure of the HIGHLY

CONFIDENTIAL and/or CONFIDENTIAL INFORMATION to the expert, consultant, or in-

house counsel may raise the issue with the Court in accordance with the Court’s procedures for

the resolution of discovery disputes. If the issue is raised with the Court, the party opposing

disclosure shall, following the meet and confer process, notify the disclosing party in writing of

its intent to raise the issue with the Court. The party opposing disclosure shall bear the burden of

proof with respect to the propriety of its objection. Any party that fails to raise such an issue

with the Court within ten (10) business days of the meet and confer and subsequent written

notification shall be deemed to have waived such objection and the parties shall be deemed to

have agreed upon disclosure to the expert, consultant, or in-house counsel for purposes of

Paragraphs 6.1(e) and/or 6.2(e).

         8.    Agreement of Confidentiality

         8.1    In no event shall any information designated HIGHLY CONFIDENTIAL or

CONFIDENTIAL be disclosed to any person authorized pursuant to Paragraphs 6.1 (b, c, e) or

6.2 (b, c) until such person has executed a written Confidentiality Undertaking (in the form set

forth in Exhibit A hereto) acknowledging and agreeing to be bound by the terms of this

Protective Order. Counsel for the party seeking to disclose material designated under this Order




                                                11
10755015/1
Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 12 of 28 PageID #: 232




to any such person pursuant to this paragraph shall be responsible for retaining the executed

originals of all such Confidentiality Undertakings.

         8.2   Any     Receiving     Party    who     receives   HIGHLY   CONFIDENTIAL        or

CONFIDENTIAL INFORMATION in a hard copy format and who provides it to a vendor

described in Paragraphs 6.1(e-h), who in turn encodes and loads the information into a computer,

copies, or otherwise processes the information, shall instruct the vendor to return the hard copy

to the Party after the vendor completes the work for the Party, or to destroy the hard copy and

certify the destruction thereof in writing.

         8.3   Any     Receiving     Party    who     receives   HIGHLY   CONFIDENTIAL        or

CONFIDENTIAL INFORMATION in an electronic format and provides it to a vendor, who in

turn provides a party with on-going access to electronic copies of such HIGHLY

CONFIDENTIAL or CONFIDENTIAL INFORMATION, shall instruct the vendor to provide

limited and secure access to the information (such as information stored on a computer) and to

guarantee to provide access (e.g., through access codes or passwords) only to people who are

entitled to access it under this Protective Order (including people retained or employed by the

vendor entitled to such access).

         9.    Related Documents

         The restrictions contained herein to the use of information designated HIGHLY

CONFIDENTIAL and CONFIDENTIAL INFORMATION shall apply to (a) portions of

documents, copies, extracts, and complete or partial summaries prepared from or containing such

information; (b) portions of deposition transcripts and exhibits thereto which contain or reflect

the content of any such documents, copies, extracts, or summaries; (c) portions of briefs,

memoranda or any other papers filed with the Court and exhibits thereto which contain or reflect



                                                12
10755015/1
Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 13 of 28 PageID #: 233




the content of any such documents, copies, extracts, or summaries; (d) deposition testimony

designated in accordance with Paragraph 10; (e) testimony taken at a hearing or other proceeding

that is designated in accordance with Paragraph 11; and/or (f) portions of reports or any other

documents prepared by outside consultants, experts, or their staff.

         10.    Designation of Deposition Transcripts

         10.1   Deposition    transcripts,    or        portions   thereof,   containing   HIGHLY

CONFIDENTIAL and/or CONFIDENTIAL INFORMATION may be designated as subject to

this Protective Order either on the record during the deposition or by providing written notice

within twenty-one (21) calendar days following receipt of the official transcripts of the

deposition to the reporter and all counsel of record, in which case all counsel receiving such

notice shall mark the copies or portions of the designated transcript in their possession or under

their control as directed by the designating party.

         10.2   All deposition transcripts not previously designated shall be deemed to be, and

shall be treated as HIGHLY CONFIDENTIAL for a period of twenty-one (21) calendar days

after receipt of the official transcript of the deposition, and the transcript shall not be disclosed

during such time by a non-designating party to persons other than those persons qualified to

receive such HIGHLY CONFIDENTIAL INFORMATION pursuant to this Protective Order.

         10.3   The designating party shall have the right to exclude from portions of a

deposition, before the taking of testimony which the designating party designates HIGHLY

CONFIDENTIAL or CONFIDENTIAL and subject to this Protective Order, all persons other

than those persons previously qualified to receive such information pursuant to this Protective

Order. If such individuals fail to comply with such a request, the requesting counsel for the

Producing Party may seek relief from the Court pursuant to the Court’s procedures for resolution



                                                   13
10755015/1
Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 14 of 28 PageID #: 234




of discovery disputes, and pending resolution of that request, instruct or request the witness not

to answer questions relating to, or to limit disclosure of, the HIGHLY CONFIDENTIAL or

CONFIDENTIAL INFORMATION at issue.

         11.    Designation of Hearing Testimony or Argument

         With respect to testimony elicited during hearings and other proceedings (not including

depositions), (1) whenever counsel for any party deems that any question or line of questioning

calls for the disclosure of its clients own HIGHLY CONFIDENTIAL or CONFIDENTIAL

INFORMATION, counsel may designate on the record prior to such disclosure that the

disclosure is subject to confidentiality restrictions or (2) whenever counsel for any party deems

that any question or line of questioning calls for the disclosure of another Producing Party’s

HIGHLY CONFIDENTIAL or CONFIDENTIAL INFORMATION, counsel shall first notify

counsel for the Producing Party of the anticipated disclosure, if reasonably practicable, so as to

permit counsel for the Producing Party to designate on the record prior to such disclosure that the

disclosure is subject to confidentiality restrictions.        Whenever matter designated HIGHLY

CONFIDENTIAL or CONFIDENTIAL INFORMATION is to be discussed in a hearing or other

proceeding, any party claiming such confidentiality may ask the Court to have excluded from the

hearing or other proceeding any person who is not entitled under this Order to receive

information so designated.

         12.    Disclosure to Other Individuals

         Notwithstanding     any   other   provision     of    this   Protective   Order,   HIGHLY

CONFIDENTIAL or CONFIDENTIAL INFORMATION may be disclosed as follows:




                                                14
10755015/1
Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 15 of 28 PageID #: 235




         12.1   HIGHLY CONFIDENTIAL or CONFIDENTIAL INFORMATION may be

disclosed to persons not identified in Paragraphs 6.1 or 6.2 when the Producing Party agrees to

such disclosure in writing.

         12.2   Any Receiving Party may move the Court (in accordance with the Court’s

procedures for resolution of discovery disputes) for an Order that a person not identified in

Paragraph 6 be given access to information designated HIGHLY CONFIDENTIAL or

CONFIDENTIAL. If the motion is granted, such person may have access to the HIGHLY

CONFIDENTIAL or CONFIDENTIAL INFORMATION after signing the Confidentiality

Undertaking set forth in Exhibit A.

         12.3   Nothing in this Protective Order shall prohibit counsel or a party from disclosing

a document containing information designated HIGHLY CONFIDENTIAL or CONFIDENTIAL

at deposition, at trial, or at any other court hearing, to: (i) any person who appears from the face

of the document to have drafted, prepared, executed, had knowledge of the substance of, or

received the document; (ii) any person who has been identified, through discovery (including

document production, written discovery, or deposition testimony) or otherwise as having

authored or received the document or thing, or similar or related documents or things from the

same general time period, or as to whom there is a reasonable basis for believing that the person

authored or received the document or thing or related documents or things from the same general

time period, even if the individual is not identified as an actual author or recipient on the face of

the document or thing at issue; (iii) a currently employed officer, employee, or expert of the

Producing Party; or (iv) a former employee of the Producing Party who was a current employee

of the Producing Party, or its predecessor-in-interest, as of the date of the document or thing.




                                                 15
10755015/1
Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 16 of 28 PageID #: 236




         13.     Confidentiality of Party’s Own Documents

         Nothing herein shall affect the right of the designating party to disclose to its officers,

directors, employees, attorneys, consultants or experts, or to any other person, its own

information. Such disclosure shall not waive the protections of this Protective Order and shall

not entitle other parties or their attorneys to disclose such information in violation of it, unless by

such disclosure of the designating party the information becomes public knowledge. Similarly,

the Protective Order shall not preclude a party from showing its own information to its officers,

directors, employees, attorneys, consultants or experts, or to any other person, which information

has been filed under seal by the opposing party.

         14.     Designation of Documents under Seal

         Any information designated HIGHLY CONFIDENTIAL or CONFIDENTIAL, if filed

with the Court, shall be filed under seal pursuant to the Local Rules of the Court, including Local

Rule 5.1.3.

         15.     Other Protections

         15.1    No person shall use any HIGHLY CONFIDENTIAL or CONFIDENTIAL

INFORMATION, or information derived therefrom, for purposes other than the prosecution or

defense of this action or any other United States litigation involving the same or similar

products/services and the same Plaintiff and one or more of the same Defendants, including

without limitation, for purposes of preparing, filing, or prosecuting any patent application,

continuation, or divisional patent application, reissue patent application, or request for

reexamination.

         15.2    Any   party   may    mark    any      document   or   thing   containing   HIGHLY

CONFIDENTIAL or CONFIDENTIAL INFORMATION as an exhibit to a deposition, hearing



                                                  16
10755015/1
Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 17 of 28 PageID #: 237




or other proceeding, provided the witness at such proceeding is qualified under the terms of this

Protective Order to have access to such designated material.

         16.    Challenge to Confidentiality

         16.1   This Protective Order shall not preclude any party from seeking and obtaining, on

an appropriate showing, such additional protection with respect to the confidentiality of

documents or other discovery materials as that party may consider appropriate. Nor shall any

party be precluded from (a) claiming that any matter designated hereunder is not entitled to the

protections of this Protective Order, (b) applying to the Court for an Order permitting the

disclosure or use of information or documents otherwise prohibited by this Protective Order, or

(c) applying for a further Order modifying this Protective Order in any respect. No party shall be

obligated to challenge the propriety of any designation, and failure to do so shall not preclude a

subsequent challenge to the propriety of such designation.

         16.2   On any challenge to the designation of any information, the burden of proof shall

lie with the Producing Party to establish that the information is, in fact, HIGHLY

CONFIDENTIAL or CONFIDENTIAL INFORMATION. If a party seeks declassification or

removal of particular items from this designation on the ground that such designation is not

necessary to protect the interests of the designating party, the following procedure shall apply:

                (a)    The party seeking such declassification or removal shall give counsel of

record for the other party written notice thereof, specifying the designated information as to

which such removal is sought and the reasons for the request; and

                (b)    If, after conferring, the parties cannot reach agreement concerning the

matter within seven (7) business days after the delivery and receipt of the notice, then the party




                                                17
10755015/1
Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 18 of 28 PageID #: 238




requesting the declassification or removal of particular items may challenge the designation in

accordance with the Court’s procedures for resolution of discovery disputes.

         17.     Inadvertent Failure to Designate

         17.1    A Producing Party that inadvertently fails to designate as HIGHLY

CONFIDENTIAL or CONFIDENTIAL an item pursuant to this Protective Order at the time of

production may thereafter make a designation pursuant to this Protective Order by serving notice

thereof in writing, accompanied by substitute copies of each item, appropriately designated as

HIGHLY CONFIDENTIAL or CONFIDENTIAL. Upon receipt of such notice and properly

marked material, the Receiving Parties shall treat such information consistent with the

redesignation.    All copies of the misdesignated documents shall be promptly destroyed or

returned to the Producing Party, and any memoranda or work product derived therefrom shall

thereafter be treated as containing HIGHLY CONFIDENTIAL or CONFIDENTIAL

INFORMATION, as applicable.

         17.2    Should any HIGHLY CONFIDENTIAL or CONFIDENTIAL INFORMATION

be disclosed, through inadvertence, misdesignation, or otherwise, by the Receiving Party to any

person or party not authorized under this Protective Order, then the Receiving Party shall (a) use

its best efforts to obtain the return of any such material or information and to bind such person to

the terms of this Protective Order; (b) within three (3) business days of the discovery of such

disclosure, inform such person of all provisions of this Protective Order and request such person

to sign the Declaration and Confidentiality Undertaking in the form attached hereto as Exhibit A;

and (c) within five (5) business days of the discovery of such disclosure, inform the Producing

Party of all pertinent facts relating to such disclosure, including the identity of such person and

the information disclosed.



                                                18
10755015/1
Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 19 of 28 PageID #: 239




         18.    Inadvertent Production or Disclosure of Privileged Materials

         Pursuant to Federal Rule of Evidence 502, the inadvertent production or disclosure of any

document or thing (including information) otherwise protected by the attorney-client privilege,

work-product immunity, or other privilege or immunity shall not operate as a waiver of any such

privilege or immunity if, after recognizing that privileged information has been produced or

disclosed, the party who made the inadvertent production or disclosure sends to each Receiving

Party a written request for return of the inadvertently produced or disclosed document or thing

within a reasonably prompt period of time after recognizing that the privileged information has

been produced or disclosed. Within five (5) business days of receiving such a request, the

Receiving Party shall (1) return to the Producing Party all such documents and things identified

by the Producing Party as being protected by the attorney-client privilege, work product

immunity, or other privilege or immunity and as having been inadvertently produced, or confirm

destruction of the same and (2) shall not utilize the information contained in such documents or

things for any purpose, or disseminate or transmit such information, except as provided in

subparagraph (a) below. The receiving party shall also destroy all copies or summaries of, or

notes relating to, any such inadvertently or mistakenly produced information; provided, however,

that this Order shall not preclude the party returning such information from making a motion to

compel production of the returned information. The producing party shall retain copies of all

returned documents or things for further disposition.

                (a)    If the Receiving Party wishes to contest that any such document or thing is

protected by the attorney-client privilege or by work-product immunity, the Receiving Party

shall so notify the Producing Party in writing when the document or thing is returned to the

Producing Party or the Receiving Party confirms destruction. The Receiving Party may retain



                                                19
10755015/1
Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 20 of 28 PageID #: 240




one copy of the document(s) or thing(s) at issue for the purposes of filing a motion to contest the

designation. The copy retained by the Receiving Party must be sequestered, and may not be used

for any purpose except to present the information to the Court for a determination of the claim of

privilege.

               (b)     Within five (5) business days after receiving such notification, the

Producing Party shall provide to the Receiving Party for each such document or thing a

description of the basis for the claim of privilege or immunity.

               (c)     Within ten (10) business days after receiving such description, the

Receiving Party may seek relief from the Court to compel production of such documents and

things, the protection of which is still disputed, in accordance with the Court’s procedures for

resolution of discovery disputes. If a motion to contest the designation is not filed within such

ten (10)-day period, the one (1) copy, if any, retained by the Receiving Party as set forth in

Paragraph 18(a) shall be immediately destroyed or returned to the Producing Party. Likewise, if

the Court rejects the Receiving Party’s challenge to the privileged status of the inadvertent

production, the one (1) copy, if any, retained by the Receiving Party as set forth in Paragraph

18(a) shall be immediately destroyed or returned to the Producing Party.

               (d)     With respect to documents and things subsequently generated by a

Receiving Party, which documents and things contain information derived from such

inadvertently produced documents and things, if the Receiving Party does not notify the

Producing Party that the Receiving Party disputes the claims of attorney-client privilege or work

product immunity, or if the Court rejects any challenge by the Receiving Party to the privileged

status of the inadvertent production, the Receiving Party shall either destroy the derivative

documents and things or redact from them all such derivative privilege or work-product



                                                20
10755015/1
Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 21 of 28 PageID #: 241




information in a manner such that the derivative information cannot in any way be retrieved or

reproduced.

                (e)     The procedures set forth in this Paragraph 18 for challenging the

privileged status of an inadvertent production shall not result in any waiver of the attorney-client

privilege, the work product immunity, or any other privilege or immunity.

         19.    Prior or Public Knowledge

         This Protective Order shall not apply to information that is or was available to the public

prior to disclosure.    The restrictions contained in this Protective Order shall not apply to

information that is or was available to the public other than by an act or omission of the party to

whom such disclosure is made, or that is or was legitimately and independently acquired from a

source not subject to this Protective Order.

         20.    Limitation of Protective Order

         This Protective Order is not intended to address discovery objections to produce, answer,

or respond on the grounds of attorney-client privilege or work-product immunity, or to preclude

either party from seeking further relief or protective orders from the Court as may be appropriate

under the Federal Rules of Civil Procedure or the Local Rules of the District of Delaware.

         21.    Other Proceedings

         21.1   By entering this order and limiting the disclosure of information in this case, the

Court does not intend to preclude another court from finding that information may be relevant

and subject to disclosure in another case. Any person or party subject to this order who becomes

subject to a motion to disclose another party’s information designated HIGHLY

CONFIDENTIAL or CONFIDENTIAL pursuant to this order shall promptly notify that party of




                                                 21
10755015/1
Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 22 of 28 PageID #: 242




the motion so that the party may have an opportunity to appear and be heard on whether that

information should be disclosed.

         21.2   Any person or party subject to this order who may be subject to a subpoena,

motion, or court order in another case to disclose information that is designated by another party

as HIGHLY CONFIDENTIAL or CONFIDENTIAL in this case shall promptly notify counsel of

record for the party that has produced the DESIGNATED MATERIAL of the subpoena, motion,

or court order in sufficient time so that it may have an opportunity to appear and be heard on

whether such information should be disclosed. The party receiving or subject to the subpoena,

motion, or court order must notify the person who caused the request to be served that some or

all material it covers is subject to this Protective Order, and must forward a copy of this

Protective Order to that person.

         21.3   A Producing Party shall bear the burden of seeking protection in court of its own

HIGHLY CONFIDENTIAL and/or CONFIDENTIAL INFORMATION, and nothing in this

Protective Order should be construed as authorizing or encouraging a party receiving a subpoena,

motion, or court order related to information it received in this litigation to disobey a lawful

directive from another court. Subject to the provisions herein, disclosure of such information in

response to a properly issued subpoena, motion, or court order shall not constitute a violation of

this Protective Order if: (a) the Producing Party was provided notice and sufficient time to seek

an order limiting such disclosure but failed to seek or obtain such an order, or (b) refusal to make

such disclosure would be in violation of a court order or otherwise would be unlawful.

         22.    Non-Party Material

         The terms of this Protective Order, as well as the terms of any protective order that may

be entered into between a discovering party and third party for the production of information to



                                                22
10755015/1
Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 23 of 28 PageID #: 243




the discovering party, are applicable to HIGHLY CONFIDENTIAL and CONFIDENTIAL

INFORMATION provided by a non-party. Information provided by a non-party in connection

with this action and designated HIGHLY CONFIDENTIAL or CONFIDENTIAL pursuant to the

terms of this Protective Order shall be protected by the remedies and relief provided by this

Protective Order.

         23.   Patent Prosecution

         Any individual who receives HIGHLY CONFIDENTIAL INFORMATION describing a

party’s confidential research, development, or trade secret information of a technical nature, as

distinguished from financial or other non-technical information, pursuant to Paragraphs 6.1(b),

6.1(c), or 6.1(e) shall not be, until two (2) years after the termination of this litigation (including

any appeals) or unless authorized by the Court, (i) involved in prosecution of foreign or United

States patent applications relating to the detection of vitamin-D and/or testosterone via mass

spectrometry; (ii) involved in prosecution of post-grant proceedings (including inter partes

proceedings, post-grant review, covered business method review, reissue, or ex parte

reexamination) before the U.S. Patent and Trademark Office, or corresponding proceedings

before any foreign patent authority relating to the detection of vitamin-D and/or testosterone via

mass spectrometry; or (iii) engaged in the drafting or amending of patent claims to be submitted

to, or before, the U.S. Patent and Trademark Office or a foreign patent office relating to the

detection of vitamin-D and/or testosterone via mass spectrometry.          Prosecution includes, for

example, original prosecution, or involvement in or advising regarding drafting, editing,

approving, or amending patent claims in post-issuance patent office proceedings.

Notwithstanding the foregoing, this provision will not bar litigation counsel from involvement in




                                                  23
10755015/1
Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 24 of 28 PageID #: 244




aspects of post-issuance proceedings other than involvement in or advising regarding drafting,

editing, approving, or amending of patent claims.

         24.    Final Termination of This Litigation

         Within ninety (90) calendar days following final termination of this litigation, including

all appeals therefrom, unless otherwise agreed to in writing by an attorney of record for the

designating party, each party shall assemble and return or destroy, and certify destruction of, all

materials containing information designated HIGHLY CONFIDENTIAL or CONFIDENTIAL,

including all copies, extracts and summaries thereof, to the party from whom the designated

material was obtained, except that a party is not obligated to return or destroy copies of HIGHLY

CONFIDENTIAL or CONFIDENTIAL INFORMATION that may be contained on electronic

backup or archival media, which should be treated in accordance with standard retention

policies. Notwithstanding the foregoing, and subject to a continuing obligation to protect all

such material pursuant to this order, outside counsel may retain any archive copies of any

pleadings, filings, court papers and exhibits, correspondence, deposition and trial transcripts,

deposition and trial exhibits, expert reports, written discovery responses, and attorney work

product (regardless of whether such materials contain or reference HIGHLY CONFIDENTIAL

or CONFIDENTIAL INFORMATION) for archival records.

         25.    Waiver or Termination of Order

         25.1   No part of the restrictions imposed by this Protective Order may be waived or

terminated, except by written stipulation executed by counsel of record for each designating

party, or by an Order of the Court for good cause shown. The restrictions provided for herein

shall not terminate upon the conclusion of this action, but shall continue until further Order of

this Court.



                                                24
10755015/1
Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 25 of 28 PageID #: 245




         25.2   The termination of employment of any person with access to any HIGHLY

CONFIDENTIAL or CONFIDENTIAL INFORMATION shall not relieve such person from the

obligation of maintaining the confidentiality of such information.

         26.    No Waiver of Objection

         Nothing in this Protective Order shall prejudice in any way the rights of any party to

object to the authenticity or admissibility into evidence of any document, testimony, or evidence

subject to this Protective Order.

         27.    Applicability

         This Protective Order shall become binding on the parties upon its execution by the

parties’ undersigned counsel, notwithstanding the date the Protective Order is submitted to the

Court or the Court enters this Protective Order. All documents produced prior to the date the

Court enters the Protective Order shall be treated by the parties as if this Protective Order had

been entered by the Court prior to their production.

         28.    Modification of Order; Prior Agreements

         This Protective Order may be modified, and any matter related to it may be resolved, by

written stipulation of the parties and approval by the Court. This Protective Order supersedes

any agreements between the parties regarding the confidentiality of particular information

entered into before the date of this Protective Order.

         29.    Paragraph Captions

         The title captions for each paragraph of this Protective Order are for convenience only

and are not intended to affect or alter the text of the paragraphs or the substance of the Order.




                                                 25
10755015/1
Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 26 of 28 PageID #: 246




         30.    Order Applicable Upon Filing with the Court

         Upon filing this Protective Order with the Court, the Parties agree to treat it as “So

Ordered,” subject to any future modifications by agreement of the Parties or by the Court.



                                  JOINTLY SUBMITTED BY:

MORRIS JAMES LLP                                WILSON SONSINI GOODRICH & ROSATI, P.C.

/s/ Kenneth L. Dorsney                          /s/ Ian R. Liston
Kenneth L. Dorsney (#3726)                      Ian R. Liston (#5507)
500 Delaware Avenue, Suite 1500                 Johanna Peuscher-Funk (#6451)
Wilmington, DE 19801                            222 Delaware Avenue, DE 19801
Tel: 320.888.6800                               Tel: 302.304.7600
kdornsey@morrisjames.com                        iliston@wsgr.com
                                                jpeuscherfunk@wsgr.com
Attorney for Plaintiff
Quest Diagnostics Investments LLC               Attorneys for Defendants
                                                Laboratory Corporation of America
OF COUNSEL:                                     Holdings, Esoterix, Inc., and
                                                Endocrine Sciences, Inc.
Adam R. Gahtan
Kevin X. McGann                                 OF COUNSEL:
Eric M. Majchrzak
FENWICK & WEST LLP                              Edward G. Poplawski
902 Broadway, Suite 14                          Olivia M. Kim
New York, NY 10010                              Erik Carlson
Tel: 212.430.8500                               WILSON SONSINI GOODRICH & ROSATI, P.C.
agahtan@fenwick.com                             633 West Fifth Street, Suite 1550
kmcgann@fenwick.com                             Los Angeles, CA 90071
emajchrzak@fenwick.com                          323.210.2900
                                                epoplawski@wsgr.com
Melanie L. Mayer                                okim@wsgr.com
Elizabeth B. Hagan                              ecarlson@wsgr.com
FENWICK & WEST LLP
1191 Second Avenue, 10th Floor                  Matias Ferrario
Seattle, WA 98101                               KILPATRICK TOWNSEND & STOCKTON LLP
Tel: 206.389.4510                               1001 West Fourth Street
mmayer@fenwick.com                              Winston-Salem, NC 27101
ehagan@fenwick.com                              336.607.7300
                                                mferrario@kilpatricktownsend.com




                                               26
10755015/1
Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 27 of 28 PageID #: 247




SO ORDERED this ____ day of February 2019.


                                              ____________________________________
                                              United States District Court Judge




                                         27
10755015/1
Case 1:18-cv-01436-MN Document 24 Filed 02/08/19 Page 28 of 28 PageID #: 248




                                           EXHIBIT A

                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

QUEST DIAGNOSTICS INVESTMENTS LLC,                   )
                                                     )
                       Plaintiff,                    )
                                                     )
                v.                                   ) C.A. No. 1:18-cv-01436-MN
                                                     )
LABORATORY CORPORATION OF                            )
AMERICA HOLDINGS, ESOTERIX, INC., and                )
ENDOCRINE SCIENCES, INC.,                            )
                                                     )
                       Defendants.                   )
                                                     )

               DECLARATION AND CONFIDENTIALITY UNDERTAKING

         I certify that I have received and carefully read the Stipulated Protective Order in this

action and that I fully understand the terms of the Order. I recognize that I am bound by the

terms of that Order, and I agree to comply with those terms. I hereby consent to the personal

jurisdiction of the United States District Court, District of Delaware, for any proceedings

involving the enforcement of that Order. I declare under penalty of perjury under the laws of the

United States of America this Declaration and Confidentiality Undertaking is true and correct.


EXECUTED this ______ day of _________________________, _____________



                                              Name



                                              Signature



                                              Present Employer or Other Business Affiliation


10755015/1
